Exhibit 10.3

 

FORM OF STOCK UNIT AWARD AGREEMENT

 

THIS STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made as of the 8th day of
March, 2016, between DYNEGY INC., a Delaware corporation (“Dynegy”), and all of
its Affiliates (collectively, the “Company”), and Named Employee (the
“Employee”).  A copy of the Dynegy Inc. 2012 Long Term Incentive Plan (the
“Plan”) is annexed to this Agreement and shall be deemed a part hereof as if
fully set forth herein.  Unless the context otherwise requires, all terms that
are not defined in this Agreement but which are defined in the Plan shall have
the same meaning given to them in the Plan when used herein.

 

1.                                      Award.  Pursuant to the Plan, as of the
date of this Agreement (the “Grant Date”),  a designated number of stock units
(the “Stock Units”) shall be granted to Employee as a matter of separate
inducement and not in lieu of any salary or other compensation for Employee’s
services, subject to the acceptance by the Employee of the terms and conditions
of this Agreement.  The Employee acknowledges receipt of a copy of the Plan, and
agrees that this award of Stock Units shall be subject to all of the terms and
provisions of the Plan, including future amendments thereto, if any, pursuant to
the terms thereof, and to all of the terms and conditions of this Agreement.

 

2.                                      Stock Units.  The Employee hereby
accepts the Stock Units when issued and agrees with respect thereto as follows:

 

(a)                                 Payment and Determination of Value.  Except
as otherwise provided in Sections 2(c) or 10 below, Dynegy shall provide to the
Employee one share of Dynegy’s common stock, $0.01 par value per share for each
Stock Unit on its vesting date.

 

Notwithstanding the foregoing, this Agreement is subject to the approval of the
Amendment to the Plan by the shareholders of the Company at the Company’s Annual
Meeting of Shareholders scheduled for May 20, 2016.  In the event that vesting
is triggered prior to May 20, 2016 as provided by Section 2(c) or the
shareholders of the Company do not approve the Amendment to the Plan on May 20,
2016 with a sufficient number of affirmative votes to meet the voting
requirements for approval as set forth in the proxy statement regarding such
Annual Meeting of Shareholders, then Dynegy shall provide to the Employee a cash
payment equivalent to the Fair Market Value of one share of Dynegy’s Common
Stock for each Stock Unit on its vesting date.  For the avoidance of doubt,
after shareholder approval, Dynegy shall provide to the Employee one share of
Dynegy’s common stock, $0.01 par value per share for each Stock Unit on its
vesting date.

 

(b)                                 Vesting.  An Employee’s Stock Units shall
become vested in three cumulative equal annual installments as follows:

 

(i)                                     on the first anniversary of the Grant
Date, one-third of the aggregate number of Stock Units shall be vested without
further action by the Committee; and

 

1

--------------------------------------------------------------------------------


 

(ii)                                  on the second anniversary of the Grant
Date, one-third of the aggregate number of Stock Units shall be vested without
further action by the Committee; and

 

(iii)                               on the third anniversary of the Grant Date,
one-third of the aggregate number of Stock Units shall be vested without further
action by the Committee.

 

Except as otherwise provided in Section 2(c) below, any portion of the Stock
Units that does not become vested in accordance with the preceding provisions of
this Section 2(b) shall be forfeited to the Company for no consideration as of
the date of the termination of the Employee’s employment with the Company.

 

Upon Corporate Change, if the Committee seeks to terminate the Agreement under
Section XIII(b)(2) of the Plan, the Committee will comply with
Section XIII(b)(3) of the Plan to assess value of the Agreement.

 

(c)                                  Accelerated Vesting and Payment. 
Notwithstanding the provisions of Sections 2(a) and 2(b) above, the vesting for
some or all of the Employee’s Stock Units shall be accelerated as follows:

 

(i)                                     if the Employee is determined to be
disabled (as defined in the Company’s long term disability program or plan in
which the Employee is a participant or, if the Employee does not participate in
any such plan, as defined in the Dynegy Inc. Long Term Disability Plan, as
amended, or the successor plan thereto) or in the event of the death of the
Employee, all of the Employee’s then outstanding Stock Units shall become vested
as of the date of such determination or death, as applicable; and

 

(ii)                                  if the Employee’s employment with the
Company terminates by reason of Involuntary Termination (as such term is defined
in the Dynegy Inc. Severance Plan), then 100% of the Stock Units awarded to the
Employee hereunder shall become vested as of the date of such termination of
employment, provided, however, that Employee shall not receive such shares until
their original designated vesting date; and

 

(iii)                               if the Employee’s employment with the
Company terminates as a result of an Involuntary Termination without cause
within six months following a Corporate Change, then 100% of the Stock Units
awarded to the Employee hereunder shall become vested as of the date of such
Corporate Change; and

 

(iv)                              if the Employee’s employment with the Company
terminates by reason of retirement following the date on which such Employee has
(I) reached sixty (60) years of age and (II) completed at least ten (10) years
of service as an employee of the Company, then 100% of the Stock Units awarded
to the Employee hereunder shall become

 

2

--------------------------------------------------------------------------------


 

vested as of such date, provided, however, that Employee shall not receive such
shares until their original designated vesting date.

 

If the Employee’s employment with the Company terminates by reason of
resignation by the Employee (except as otherwise provided above) or dismissal by
the Company for Cause, then the Employee’s Stock Units shall be forfeited to the
Company for no consideration as of the date of the termination of the Employee’s
employment with the Company.

 

3.                                      Transfer Restrictions.  The Stock Units
may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or otherwise disposed of by the Employee.

 

4.                                      Shareholder Rights.  The Employee shall
not have any of the rights of a shareholder of the Company with respect to the
Stock Units.

 

5.                                      Corporate Acts.  The existence of the
Stock Units shall not affect in any way the right or power of the Board of
Directors of the Company or the shareholders of the Company to make or authorize
any adjustment, recapitalization, reorganization or other change in the
Company’s capital structure or its business, any merger or consolidation of the
Company, any issue of debt or equity securities, the dissolution or liquidation
of the Company or any sale, lease, exchange or other disposition of all or any
part of its assets or business or any other corporate act or proceeding.

 

6.                                      Withholding of Tax.  To the extent that
the receipt of the Stock Units results in compensation income to the Employee
for federal or state income tax purposes, the Employee shall deliver to the
Company at the time of such receipt, as the case may be, such amount of money as
the Company may require to meet its obligation under applicable tax laws or
regulations, and if the Employee fails to do so, the Company is authorized to
withhold from any cash or stock remuneration (including withholding any Stock
Units distributable to the Employee under this Agreement) then or thereafter
payable to the Employee any tax required to be withheld by reason of such
resulting compensation income.

 

7.                                      Employment Relationship.  For purposes
of this Agreement, the Employee shall be considered to be in the employment of
the Company as long as the Employee remains an employee of either the Company or
an Affiliate (as such term is defined in the Plan).  Nothing in the adoption of
the Plan or the award of the Stock Units thereunder pursuant to this Agreement
shall confer upon the Employee the right to continued employment by the Company
or affect in any way the right of the Company to terminate such employment at
any time.  Unless otherwise provided in a written employment agreement or by
applicable law, the Employee’s employment by the Company shall be on an at-will
basis, and the employment relationship may be terminated at any time by either
the Employee or the Company for any reason whatsoever, with or without cause. 
Any question as to whether and when there has been a termination of such
employment, and the cause of such termination, shall be determined by the
Committee, and its determination shall be final.

 

8.                                      Notices.  Any notices or other
communications provided for in this Agreement shall be sufficient if in
writing.  In the case of the Employee, such notices or communications

 

3

--------------------------------------------------------------------------------


 

shall be effectively delivered when hand delivered to the Employee at his or her
principal place of employment or when sent by registered or certified mail to
the Employee at the last address the Employee has filed with the Company.  In
the case of the Company, such notices or communications shall be effectively
delivered when sent by registered or certified mail to the Company at its
principal executive offices.

 

9.                                      Entire Agreement; Amendment.  This
Agreement replaces and merges all previous agreements and discussions relating
to the same or similar subject matters between the Employee and the Company and
constitutes the entire agreement between the Employee and the Company with
respect to the subject matter of this Agreement.  This Agreement may not be
modified in any respect by any verbal statement, representation or agreement
made by any employee, officer, or representative of the Company or by any
written agreement unless signed by an officer of the Company who is expressly
authorized by the Company to execute such document.  In addition, if it is
subsequently determined by the Committee, in its sole discretion, that the terms
and conditions of this Agreement and/or the Plan are not compliant with Code
Section 409A, or any Treasury regulations or Internal Revenue Service guidance
promulgated thereunder, this Agreement and/or the Plan may be amended by the
Company accordingly.

 

10.                               Code Section 409A.  If and to the extent any
portion of any payment provided to the Employee under this Agreement in
connection with the Employee’s separation from service (as defined in
Section 409A of Internal Revenue Code of 1986, as amended (“Code Section 409A”)
is determined to constitute “nonqualified deferred compensation” within the
meaning of Code Section 409A and the Employee is a “specified employee” as
defined in Code Section 409A(a)(2)(B)(i), as determined by the Company in
accordance with the procedures separately adopted by the Company for this
purpose, by which determination the Employee, as a condition to accepting
benefits under this Agreement and the Plan, agrees that he or she is bound, such
portion of the shares of Dynegy’s common stock to be delivered on a vesting date
shall not be delivered before the earlier of (i) the day that is six months plus
one day after the date of separation from service (as determined under Code
Section 409A) or (ii) the tenth 10th day after the date of the Employee’s death 
(as applicable, the “New Payment Date”).  The shares that otherwise would have
been delivered to the Employee during the period between the date of separation
from service and the New Payment Date shall be delivered to the Employee on such
New Payment Date, and any remaining shares will be delivered on their original
schedule.  Neither the Company nor the Employee shall have the right to
accelerate or defer the delivery of any such shares except to the extent
specifically permitted or required by Code Section 409A.  This Agreement is
intended to comply with the provisions of Code Section 409A and this Agreement
and the Plan shall, to the extent practicable, be construed in accordance
therewith.  Terms defined in this Agreement and the Plan shall have the meanings
given such terms under Code Section 409A if and to the extent required to comply
with Code Section 409A.  In any event, the Company makes no representations or
warranty and shall have no liability to the Employee or any other person if any
provisions of or payments under this Agreement are determined to constitute
deferred compensation subject to Code Section 409A but not to satisfy the
conditions of that section.

 

11.                               Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of any successors to the Company and all
persons lawfully claiming under the Employee.

 

4

--------------------------------------------------------------------------------


 

12.                               Miscellaneous.  In the event of any conflict
or inconsistency between the terms of this Agreement and the terms of the Plan,
the terms of the Plan shall be controlling.  In the event of any conflict or
inconsistency between the terms of this Agreement and the terms of the Dynegy
Inc. Severance Plan, including any amendments or supplements thereto, the terms
of this Agreement shall be controlling.

 

[Remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has agreed to and
accepted the terms of this Agreement*, all as of the date first above written.

 

 

DYNEGY INC.

 

 

 

 

 

By:

 

 

Name:

Julius Cox

 

Title:

Executive Vice President and CAO

 

--------------------------------------------------------------------------------

*Employee has agreed to and accepted the terms of this Agreement utilizing
online grant acceptance capabilities with E*Trade Financial, the Company’s
restricted stock administrator.

 

6

--------------------------------------------------------------------------------